— This is an appeal by the employer and insurance carrier from an award filed June 16, 1947, of the Workmen’s Compensation Board, allowing death benefits to the widow and children of Ralph Introne, deceased employee. Decedent was employed as a “shovel oiler”. The employer’s principal office was located in Binghamton, N. Y., and the nature of his business was highway construction. Introne, the deceased employee, worked for the employer in different places throughout the State of New York and, at the time of the accident from which he received the injuries resulting in his death, in Natalie, Pennsylvania, on a construction job. The board found that decedent’s work was transitory and not conducted at a fixed place outside the State of New York. Decedent’s work outside the State of New. York was temporary, and incidental to the general employment in New York State. (Matter of Cameron v. Ellis Construction Co., 252 N. Y. 394, 398.) The evidence sustains the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Poster and Russell, JJ.